UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6596



JOSEPH L. CHILDRESS,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director Department of
Corrections,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1500-AM)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph L. Childress, Appellant Pro Se. Amy L. Marshall, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph L. Childress seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Childress has not made the requisite

showing. Accordingly, we deny Childress’ motions for a certificate

of appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                   - 2 -